Citation Nr: 1418029	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  99-08 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbar paravertebral myositis from August 1998 to May 12, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected lumbar paravertebral myositis from May 13, 2003 to February 8, 2007.

3.  Entitlement to an evaluation in excess of 40 percent for the service-connected lumbar paravertebral myositis from February 9, 2007.

4.  Entitlement to service connection for bilateral lower extremity neuropathy.

5.  Entitlement to an effective date earlier than June 14, 2003 for the award of service connection for a left knee disorder, to include whether there was clear and unmistakable error in a prior denial of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This appeal arose before the Board of Veterans' Appeals (Board) from various rating actions issued by the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA), Regional Office (RO).  In November 1998, the RO had denied entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected lumbar paravertebral myositis.  The Veteran testified at a RO hearing in May 2004; a transcript has been associated with the claims folder.  In an August 2004 rating action, the disability evaluation was increased to 20 percent, effective May 7, 2004.  The Veteran then testified before the undersigned at a personal hearing conducted at the RO in May 2005; a transcript of this hearing has been included in the claims folder.  In July 2006, this claim was remanded to the RO for additional development.  In April 2007, the RO issued a decision, which increased the evaluation assigned to the lumbar paravertebral myositis to 40 percent, effective February 9, 2007.  The Board remanded the increased rating claim in November 2009.  This remand also instructed that a SOC be issued concerning the issue of an earlier effective date for service connection for a left knee disability and that a CUE claim be referred for initial adjudication.  In February 2012, the RO readjudicated the claim for an increased evaluation for the lumbar paravertebral myositis in a supplemental statement of the case (SSOC).  

The RO also issued a rating action in August 2010 that denied the Veteran's claims for service connection for bilateral lower extremity neuropathy and for hypertension.

In September 2013, the Board remanded the claims of entitlement to an increased staged evaluation for the service-connected lumbar paravertebral myositis, entitlement to service connection for bilateral lower extremity neuropathy and entitlement to an effective date earlier than June 14, 2003 for the award of service connection for a left knee disorder, to include whether there was clear and unmistakable error in a prior denial of service connection for additional development.   

Following this development, the RO readjudicated the Veteran's claims for entitlement to an increased staged evaluation for the service-connected lumbar paravertebral myositis and for entitlement to service connection for bilateral lower extremity neuropathy.  The RO granted an effective of May 13, 2003 for the award of the 20 percent evaluation for the service-connected lumbar paravertebral myositis; the remainder of the claims remained denied (the Board will discuss the earlier effective date and CUE claim concerning the left knee in the remand below).

The issue of entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue was previously referred to the RO in the September 2013 decision; however, no action has yet been taken.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The issue of entitlement to an effective date earlier than June 14, 2003 for the award of service connection for a left knee disorder, to include whether there was clear and unmistakable error in a prior denial of service connection are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   From August 1998 to May 12, 2003, the Veteran's lumbar paravertebral myositis was manifested by complaints of pain, muscle spasms and tenderness, with no more than slight limitation of motion.

2.  From May 13, 2003 to February 8, 2007, the Veteran's lumbar paravertebral myositis was manifested by a moderate degree of limitation of motion of the lumbar spine, which was not worsened with repeated movement, and by complaints of pain, spasms and tenderness to palpation.

3.  From February 9, 2007, the Veteran's lumbar paravertebral myositis has been manifested by severe limitation of motion, which does worsen on repeated movement, but without evidence of ankylosis, with pain on motion, spasms and tenderness to palpation.

4.  The Veteran's bilateral lower extremity neuropathy was not present in service and is not etiologically related to or made worse by the service-connected lumbar paravertebral myositis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the lumbar paravertebral myositis from August 1998 to May 12, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.10, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code (DC) 5292 (effective prior to September 23, 2002 and prior to September 26, 2003).

2.  The criteria for an evaluation in excess of 20 percent for the lumbar paravertebral myositis from May 13, 2003 to February 8, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5292 (effective prior to September 26, 2003) and DC 5237 (effective after September 26, 2003).

3.  The criteria for an evaluation in excess of 40 percent for the lumbar paravertebral myositis from February 9, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5292 (effective prior to September 26, 2003) and DC 5237 (effective after September 26, 2003).

4.  Bilateral lower extremity neuropathy was not caused or aggravated by the service-connected lumbar paravertebral myositis.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in April, June and August 2003, September 2009, January 2010, and October 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

VA is obligated to obtain VA examinations when they are necessary in order to decide the merits of the claims.   See 38 C.F.R. § 3.159(c)(4).  In the instant case, the Veteran has been afforded VA examinations in May 2003, June 2004, August 2010, and November 2013.  Therefore, VA has met its obligations in regard to the conduct of VA examinations.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether the Veteran met the criteria for an increased evaluation and for service connection.  Moreover, the Veteran volunteered his treatment and symptom history.  Questions were asked regarding where and by whom treatment was provided in order to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate his claims.  On remand, the VLJ afforded that Veteran an opportunity to provide the names of his treatment providers so that those records might be obtained.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is needed.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Stegall considerations

The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an increased staged rating for the service-connected lumbar paravertebral myositis and entitlement to service connection for bilateral lower extremity neuropathy were remanded to the RO in September 2013.  The RO was instructed to (1) contact the Veteran and request the names of health -care providers from whom he had sought treatment since February 2012 and (2) to conduct a VA examination.  The examiner was to comment on the degree of severity of the Veteran's low back disorder and to render an opinion as to whether the Veteran's service-connected low back disorder aggravated, beyond its natural progression, any diagnosed neurological disability of the lower extremities.  The Veteran was sent a letter concerning his treatment in October 2013; additional records were obtained as a result.  He was provided a VA examination in  November 2013, which provided the information requested in the remand.  Therefore, the Board finds that the instructions of the remand have been substantially complied with and that there is no prejudice to the Veteran in proceeding to the merits of his claims.

Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Increased evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

During the pendency of the Veteran's claim for an increased evaluation for the service-connected lumbar paravertebral myositis, there have been a number of changes in the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The new criteria for rating intervertebral disc syndrome became effective September 23, 2002.  See 67 Fed. Reg. 54345 (Aug, 22, 2002).  Further, additional regulatory changes for rating all other back disorders became effective September 26, 2003, but these did not change the way intervertebral disc syndrome was rated, except for renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  In addition, 69 Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in the Federal Register publication of August 27, 2003.

However, given the change in law, while VA may consider the old criteria for rating an intervertebral disc syndrome and all other back disorders for the entire period during which the appeal has been pending, it may only consider the new criteria for rating an intervertebral disc syndrome from September 23, 2002, and the new criteria for rating all other back disorders from September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The February 2012 Supplemental Statement of the Case (SSOC) notified the Veteran of the old and/or new rating criteria.  Accordingly, adjudication of his claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Criteria effective Prior to September 23, 2002

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluating limitation of motion of the lumbar spine, a 10 percent rating is awarded for slight limitation of motion; a 20 percent rating is awarded where there is moderate limitation of motion.  The criteria for the next higher rating, 40 percent, which is the maximum allowable under the code, requires severe limitation of motion.

As to Diagnostic Code 5292, the Board notes that regulations do not define what is meant by "moderate" or "severe" limitation of motion.  Therefore, rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this regard, the normal range of motion of the thoracolumbar spine is as follows: flexion measures 0 to 90 degrees; extension measures 0 to 30 degrees; left and right lateral flexion measures 0 to 80 degrees; and left and right lateral rotation measures 0 to 30 degrees.  See e.g., 38 C.F.R. § 4.71a, Note 2 following General Rating Formula for Diseases and Injuries of the Spine (2011). 


Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the lumbar spine and lumbosacral strain, as in effect prior to September 23, 2002, remained the same, despite other revisions to spine evaluation criteria that were made effective on September 23, 2002.

Effective September 23, 2002, the criteria for evaluating intervertebral disc syndrome were revised.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

The accompanying notes to Diagnostic Code 5293 provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnosis code or codes.

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003, are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.

Under the new General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, a 10 percent disability rating is awarded for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favourable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavourable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favourable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavourable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavourable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.

Factual background and analysis

Initially, the Board notes that the Veteran has never been diagnosed with intervertebral disc syndrome and the complaints of bilateral lower extremity neuropathy have not been related to his service-connected lumbar paravertebral myositis (see below).  Therefore, the Board will only consider the orthopedic disability resulting from the service -connected myositis in evaluating the Veteran's claim.

Increased evaluation for lumbar paravertebral myositis

In excess of 10 percent from August 1998 to May 12, 2003

During the one year prior to the Veteran's August 1998 claim, he was seen by VA in October 1997.  He complained of low back pain with right leg pain.  He displayed full range of motion with no pain in the extremities.  A December 9, 1997 treatment note referred to his complaint of right thigh pain, which the examiner felt could be L4 radiculopathy.

The Veteran was afforded a VA examination in October 1998.  The Veteran complained of mid back pain with occasional "heaviness" of the right leg.  He stated that he took over-the-counter pain medication and denied any treatment over the past year.  He did not use any assistive devices, had had no surgical intervention and had not lost any time from work due to back pain.  He had 90 degrees of forward flexion, 30 degrees of extension, 40 degrees bilateral lateral flexion, and 35 degrees bilateral rotation.  There was no pain on movement.  He had moderate lumbosacral spasm and moderate tenderness on palpation.  There were no postural abnormalities and no fixed deformities.  His gait was normal.

After reviewing the applicable evidence, there is no indication that an evaluation in excess of 10 percent is warranted for the period from August 1998 to May 12, 2003.  While the Veteran did have some muscle spasms and tenderness on palpation, the October 1998 VA examination noted full range of motion of the low back.  This does not warrant a finding that he had moderate limitation of motion, as is required to justify a 20 disability evaluation under the regulations then in effect.

In excess of 20 percent from May 13, 2003 to February 8, 2007

The Veteran was examined by VA in May 2003.  He complained of low back pain with radiation to the mid spine and into the hips (while driving); he indicated that this pain was constant.  He noted that he used a cane to walk long distances.  The physical examination noted that he had normal posture and gait.  Forward flexion was to 50 degrees; extension was to 35 degrees; lateral flexion was to 40 degrees bilaterally; and rotation was to 35 degrees bilaterally.  It was commented by the examiner that the Veteran's range of motion was affected by obesity.  The Veteran complained of pain at the last degrees of range of motion.  There was no additional limitation due to fatigue or lack of endurance.  He had moderate spasm and tenderness to palpation.  There were no postural abnormalities or fixed deformities.  The diagnosis was myositis, lumbar paravertebral muscles.  A VA outpatient treatment record from September 2003 noted his continued complaints of back pain,  He had muscle spasms.

VA afforded the Veteran another VA examination in June 2004. The Veteran stated that his low back pain was worse since the last VA examination.  He stated that the intensity of the pain had increased and that the pain was now continuous and radiated down the right leg.  He said that the pain was worse with prolonged standing or sitting and indicated that he walked with one Canadian crutch and wore a lumbar corset.  The examiner noted that he had erect posture and had adequate positioning of the head over the trunk.  His trunk was stiff with walking.  The physical examination found forward flexion to 79 degrees; extension to 15 degrees; lateral flexion to 20 degrees bilaterally; and rotation to 30 degrees bilaterally.  Pain would begin at 15 degrees of forward flexion and 8 degrees of extension.  He had pain with repeated motion.  The Veteran displayed tenderness to palpation over L1-5 and S1.  He had spasms that caused guarding and an abnormal gait.  The diagnosis was lumbar myositis.  

The Veteran sought treatment from VA between 2005 and 2006.  In September 2005, he complained of low back pain that he said radiated into the right leg.  He continued to complain of pain in October and December 2005.  On July 1, 2006, he complained of low back pain with radiation to the right buttock/leg.  In August 2006, he noted right-sided low back pain.  Forward flexion was to 45 degrees; extension was to 30 degrees, and bilateral lateral flexion was to 20 degrees.  

After reviewing the relevant evidence, the Board finds that an evaluation in excess of 20 percent from May 13, 2003 to February 8, 2007 is not justified.  The evidence does not suggest that the Veteran had severe limitation of motion during this time frame, as would be required to warrant a 20 percent disability under DC 5292 (which remained the same under the law effective on September 23, 2002).  The Veteran's ranges of motion noted during the May 2003 and June 2004 examinations and on the August 2006 VA outpatient note, while clearly indicating a moderate degree of limitation, do not rise to the level of severe limitation.  From September 26, 2003 (the effective date of the change in the General Rating Formula for Disease and Injuries of the Spine), there was no indication that he had forward flexion of 30 degrees or less of the thoracolumbar spine or favorable ankylosis of the entire thoracolumbar spine.  Range of motion studies conducted in June 2004 during the VA examination showed forward flexion to 79 degrees; the August 2006 VA outpatient treatment note showed 45 degrees of forward flexion.  There was clearly no ankylosis of the thoracolumbar spine, since he was able to move the back.  Therefore, a rating in excess of 20 percent during this time frame is not warranted.

In excess of 40 percent from February 9, 2007

The Veteran was afforded a VA examination in February 2007.  He complained of chronic back pain that he described as shock-like in nature.  Medications provided only mild relief.  When he had flares of pain, they would be a 9 on a scale of 1 to 10, with 10 being the worst pain.  He did not wear a back brace.  Forward flexion was to 30 degrees; extension was to 15 degrees, and rotation was to 20 degrees bilaterally.  He displayed pain on motion and was unable to do repeated movements due to an increase in pain.  He demonstrated no evidence of weakness, fatigue, or further functional loss.  He was tender to palpation and had muscle spasms.  Lordosis of the spine was reversed.

Another VA examination of the Veteran was conducted in August 2010.  He complained of stiffness, weakness and pain over the lumbosacral area radiating to the right lower extremity.  He noted a stabbing pain that was a 6 on a scale of 1 to 10 (he would have flares to a 9).  His pain was worse with stooping, heavy lifting and prolonged standing.  He did not wear a back brace and was able to walk a 1/4 of a mile.  He denied additional limitation of motion with his flares of pain.  He noted that he had retired from sales in 2003.  The objective examination found forward flexion to 30 degrees (painful at the last 10 degrees); extension to 20 degrees; bilateral lateral flexion to 30 degrees (with pain at the last 15 degrees); and bilateral rotation to 30 degrees (with pain at the last 15 degrees).  On repeated motion, pain was elicited but there was no weakness or fatigue.  He was tender to palpation of the lumbosacral spine.  There were no spasms.  The diagnosis was lumbar strain/myositis.  

VA outpatient treatment records from 2007 to 2012 reflect the Veteran's treatment for complaints of low back pain. A note from January 2007 found low back pain due to myofascial etiology.  He had mild paravertebral muscle spasms, with no neurological symptoms.  He was treated with medications and physical therapy.

VA re-examined the Veteran in November 2013.  The examiner specifically noted that the entire claims file had been reviewed.  His prior diagnosis of lumbar paravertebral myositis was noted.  The Veteran complained of constant low back pain which he described as pressure-type pain with a stabbing sensation without radiation.  He indicated that the pain would get worse with prolonged standing.  He had 10 degrees of forward flexion with pain; 10 degrees of extension with pain; bilateral lateral flexion to 10 degrees with pain; and bilateral rotation to 15 degrees with pain.  He could do three repetitions but most ranges of motion were reduced: forward flexion was to 5 degrees; extension was to 5 degrees; bilateral lateral flexion was to 10 degrees; and bilateral rotation was to 10 degrees.  He had pain on repeated movement.  There was localized tenderness and pain on palpation of the paravertebral muscles.  His muscles spasms caused some guarding but did not result in an abnormal gait or spinal contour.  He had normal muscle strength in both legs with no evidence of muscle atrophy.  There was no indication of radicular pain.  The examiner commented that his back disorder had no impact on the Veteran's ability to work.  

VA outpatient treatment records from 2012 through November 2013 reflect continuing treatment for back pain.  In December 2012, he had steroid injections that markedly improved his pain.

After reviewing the relevant evidence of record, it is found that an evaluation in excess of 40 percent from February 9, 2007 for the service-connected lumbar myositis is not warranted.  The 40 percent evaluation is the maximum evaluation permissible under DC 5292.  According to the criteria in effect as of September 26, 2003, a 50 percent disability evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran does have severely limited motion, he does not have ankylosis of the entire thoracolumbar spine.  As a consequence, a rating in excess of 40 percent from February 9, 2007 is not justified.

At no time during the pendency of this appeal have the Veteran's back symptoms, even considering his reports of pain, warranted the assignment of the next higher evaluation.  See DeLuca v. Brown, 8 Vet. App.  202 (1995).   There was no evidence that the Veteran has additional limitation caused by fatigability, lack of endurance, or incoordination.  While the Veteran does have painful movement, there is no indication that repetitive motion increases pain to the point that there is additional functional impairment that equates to the next higher rating.

In reaching the above decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).   An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.   First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his lumbar spine disability.  Additionally, there is no evidence of marked interference with employment due to his lumbar disability.  The Veteran indicated that he had retired from his work as a salesman in 2003 and he did not indicate that it was due to his back disorder.  Moreover, the examiner in November 2013 had stated that his back disorder did not impact his ability to work.

The Veteran has indicated that his lumbar disability causes pain and limitation of motion.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

The Board is aware that in an initial rating claim, a claim for TDIU (total disability rating for compensation based on individual unemployability) is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is retired from his job as a salesman and the evidence does clearly show that his ability to do heavy lifting and standing/sitting is impacted by his low back myositis.  However, the Veteran does not allege, and the evidence does not show, that his service-connected lumbosacral disability is of sufficient severity to produce unemployability, so further consideration of this increased rating claim in accordance with Rice is not needed.

Service connection for bilateral lower extremity neuropathy

The Veteran has alleged that he has bilateral lower extremity neuropathy that he believes is related to his service-connected lumbar paravertebral myositis.

The Veteran's service treatment records are completely silent as to any complaints of, treatment for, or diagnosis of, neuropathy of the legs.  His enlistment examination of September 1965, an examination conducted in June 1966 and his January 1968 separation examination were all within normal limits, with no complaints related to the lower extremities.

A VA examination was performed in February 1969.  No complaints were made about the lower extremities and the objective examination was within normal limits.

A VA examination of the Veteran conducted in December 1990 noted his complaints of left radiculopathy.  A February 1991 x-ray found spondylosis with preserved disc spaces.  At the time of an October 1998 VA examination, there was evidence of mild weakness in dorsiflexion of both ankles.  Extensor halluces longus muscle strength was IV/V.  There was no muscle atrophy present and straight leg raises were negative.  Both ankle jerks were absent.

Various VA outpatient treatment records from 1996 to 2002 show his continuing complaints of low back pain without radiculopathy.  A July 2002 CT scan showed L4-5 disc bulge with definite compression of the dural sac or nerve roots.  

A VA examination of the Veteran was done in May 2003, at which time he complained of low back pain with occasional numbness in the right leg.  He had no other lower extremity complaints.  The objective examination found no weakness in either leg.  Sensory and motor strength tests were normal.  Both knee and ankle jerks were absent bilaterally.  Straight leg raises were negative.  The same month, the Veteran complained to his private physician that he had numbness, tingling and cramps in both legs. 

During a June 2004 VA examination, the Veteran complained of increased low back pain with numbness and cramping in the right calf.  The neurological examination was within normal limits.  The examiner stated that there was no evidence of any condition other than his lumbar myositis.  However, in January 2004 it had been determined that he had a herniated nucleus pulposis with bilateral neuropathy.

Another VA examination was conducted in February 2007, during which the Veteran reported numbness in the right lower extremity.  The objective examination noted that there was a decreased pin prick sensation in the right L4-5 dermatomes.  The motor examination was negative for any atrophy of the muscles of either leg.  Motor strength was normal, as were his reflexes.  The examiner found no evidence of disc pathology.  

An extensive examination of the Veteran was performed in May 2010.  He reported leg numbness and paresthesia due to his service-connected low back disability.  The neurological examination found that the left leg was intact to pin prick sensation, but positive on the right side at the L4-5 level.  Muscle strength was normal with no evidence of atrophy or wasting.  His reflexes were 2+ and symmetrical.  The Veteran specifically denied any symptoms of intervertebral disc syndrome.  An x-ray showed that the disc spaces were preserved.  The diagnosis was lumbar strain myositis.  The examiner then stated as follows:

Above mentioned condition (service-connected condition) is not etiologically related to any bilateral neuropathies or radiculopathies since service connected condition does not cause nerves damage.  Service connected condition is related to lumbar muscles, not to peripheral nerves or nerve roots so as to cause any neural manifestations.  Patient's neural symptoms most likely has to do with actual degenerative joint disease in the spine (not service related).

In February 2012, a VA examiner reviewed the Veteran's claims folder and opined as follows:

Lumbar spondylosis, as well as lumbar discogenic disease are the result of aging, and are not etiological or pathophysiologically related to service connected condition of lumbar strain (which affects only the paravertebral muscles and not the intervertebral areas or the skeletal portion of the spine).

The Veteran was afforded another examination in November 2013.  He complained of right lower extremity numbness.  There was no muscle atrophy and strength was normal.  Reflexes at the knees and ankles were hypoactive.  Sensation to light touch was normal in both legs.  Straight leg raises were negative.  The examiner noted that there were no neurological abnormalities and no symptoms of intervertebral disc syndrome.  The objective examination made no diagnosis of a nerve condition or of peripheral neuropathy.  There were no symptoms attributable to a peripheral nerve condition, such as muscle and/or strength issues.  There were changes in the lower extremities that were consistent with peripheral neuropathy, such as a loss of hair and shiny skin on the distal extremities.  All nerves in the lower extremities were normal on testing.  The examiner did refer to an October 2010 EMG study that showed right posterior lumbar ramil irritability and spontaneous activity at the paraspinal muscles; however, this alone, was not enough to diagnose lumbar radiculopathy.  The examiner opined that it was less likely than not (less than a 50 percent degree of probability) his complaints were related to or caused by his service-connected condition.  This was so because there was no evidence of bilateral lumbar radiculopathy or bilateral lower extremity neuropathy during the examination.  It was commented that the "lumbar paravertebral myositis was less likely than not aggravates beyond its natural progression."  The examiner stated that:

As it was mentioned before on C&P spine evaluation done on August 2010; lumbar paravertebral myositis is not etiologically nor pathophysiologically related to any bilateral lower extremity neuropathy or radiculopathy since service connected condition does not cause nerve damage.

After a careful review of the evidence of record, it is determined that entitlement to service connection for bilateral lower extremity neuropathy is not warranted.  There is no doubt that this condition was not present in service.  Therefore, service connection on a direct basis has not been established.  However, the Veteran has argued that this neuropathy is either caused or aggravated by his service-connected lumbar paravertebral myositis.  The objective evidence of record does not establish that any there is any etiological relationship between the service-connected lumbar paravertebral myositis and the complaints of numbness in the lower extremities.  The evidence does suggest that the Veteran has some degree of disc degeneration in the low back, as well as some changes in the lower extremities that are consistent with peripheral neuropathy.  However, there are multiple opinions of record that there is no etiological or pathophysiological relationship between the service-connected lumbar paravertebral myositis and these disorders since the service-connected disorder affects only the muscles of the low back and not the nerves or the intervertebral or skeletal areas of the spine.  Since the service-connected condition does not interact with these structures of the spine, it cannot cause or aggravate any nerve condition causing symptoms in the lower extremities.  In fact, the examiners have indicated that the degenerative changes noted in the spine are related to the aging process and not to his service-connected myositis.

The Board has carefully considered the statements and testimony of the Veteran in this case.  Although lay persons are competent to provide opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether any neurological disorder in the lower extremities is related to the service-connected myositis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Since the record does not demonstrate that the Veteran has the requisite expertise to render the opinions needed, the Board must rely on the opinions provided by the VA examiners.  These do not support his contention that an etiological relationship exists between the service-connected myositis and his lower extremity neurological complaints.  As such, the claim must be denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected lumbar paravertebral myositis from August 1998 to May 12, 2003 is denied.

Entitlement to an evaluation in excess of 20 percent for the service-connected lumbar paravertebral myositis from May 13, 2003 to February 8, 2007 is denied.

Entitlement to an evaluation in excess of 40 percent for the service-connected lumbar paravertebral myositis from February 9, 2007 is denied.

Entitlement to service connection for bilateral lower extremity neuropathy is denied.



REMAND

The Veteran has claimed that he is entitled to an effective date earlier than June 14, 2003 for the award of service connection for a left knee disorder.  The record also included a vague claim from the representative that clear and unmistakable error (CUE) had been made in an earlier decision that had denied service connection for a left disorder.  The Veteran had appeared to indicate that the RO had committed CUE in the June 1969 denial of service connection.  Because it was unclear which rating action was being challenged on the basis of CUE, the Board remanded this issue for clarification in September 2013.  Once it was ascertained which rating action was being challenged, the RO was to adjudicate the CUE claim.  

As noted above, the Board is obligated by law to ensure that the RO complies with its directives.  See Stegall, supra.  A review of the record following the September 2013 remand indicates that the RO did request that the Veteran clarify which rating action he wished to challenge on the basis of CUE and to identify the error committed.  He responded in October 2013 that he wished to challenge the June 1969 rating action and that the error was the RO's failure to obtain all service treatment records prior to making a decision.  However, the Veteran's representative, in the Informal Hearing Presentation, suggested that the CUE claim involved the October 1970 rating action.  Again, the Board remains unclear as to which rating action the Veteran wishes to have reviewed on the basis of CUE, the June 1969 or the October 1970 rating action.  This must be clarified.

Moreover, the September 2013 remand had noted that while the CUE claim was addressed in the February 2012 statement of the case (SOC) that had also addressed the claim for an earlier effective date of the service connection for the left knee disability, this did not constitute an "initial adjudication" of the CUE claim.  As a consequence, the RO had been instructed that once it was clarified which rating action was being challenged, they were to adjudicate the CUE claim.  Such adjudication has not taken place.

As previously noted, because the decision on the CUE claim could impact the claim for an earlier effective date , it is found to be intertwined with the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a final decision as to the earlier effective date claim will be deferred pending the outcome of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and request that he/they identify which prior denial of service connection for a left knee disability (June 1969 or October 1970) allegedly contains clear and unmistakable error.  It must also be indicated, with specificity, what clear and unmistakable error was allegedly committed in the rating action challenged.  See Damrel v. Brown, 6 Vet App 242, 245 (1994) (quoting Russell v. Principi, 3 Vet App 310, 313-14 (1992) ( en banc), which noted a three-pronged test to determine the presence of CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (not merely disagreement with how that facts were weighed) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "debatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.

2.  Once the above information has been provided, adjudicate the Veteran's claim for CUE. If the
claim is denied, he must be provided full notice of his
appellate rights.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


